Case 3:21-cv-00719-S Document 1-2 Filed 03/29/21   Page 1 of 16 PageID 11




         EXHIBIT 2
  Case 3:21-cv-00719-S Document 1-2 Filed 03/29/21                 Page 2 of 16 PageID 12



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 LEEANN SPELL                                   §
     Plaintiff,                                 §
                                                §
 v.                                             §     CIVIL ACTION NO. 3:21-cv-00719
                                                §
 JAMES HATFIELD; DEBRICK                        §
 TRUCK LINE COMPANY; AND                        §
 BOWMAN SALES AND EQUIPMENT,                    §
 INC.                                           §
      Defendants.                               §


                             INDEX OF STATE COURT FILE

       The following is an index identifying each state court documents and the date in which

each document was filed in the 191ST Judicial District Court of Dallas County, Texas:


       EXHIBIT           DATE          DOCUMENT

            2                          State Court File

           2a         03/24/2021       Docket Sheet

           2b         03/12/2021       Plaintiffs’ Original Petition

           2c         03/12/2021       Plaintiffs’ Demand for Jury




INDEX OF STATE COURT FILE                                                               Page 1
 2102791 v.1
 0185/00984
Case 3:21-cv-00719-S Document 1-2 Filed 03/29/21   Page 3 of 16 PageID 13




      EXHIBIT 2a
          Case 3:21-cv-00719-S Document 1-2 Filed 03/29/21     Page 4 of 16 PageID 14



Case Information

DC-21-03279 | LEEANN SPELL vs. JAMES HATFIELD, et al

Case Number                           Court                      Judicial Officer
DC-21-03279                           191st District Court       SLAUGHTER, GENA
File Date                             Case Type                  Case Status
03/12/2021                            MOTOR VEHICLE ACCIDENT     OPEN




Party

PLAINTIFF                                                        Active Attorneys 
SPELL, LEEANN                                                    Lead Attorney
                                                                 JOBIN, LAUREN V
Address
C/O WITHERITE LAW GROUP, PLLC                                    Retained
10440 N. CENTRAL EXPRESSWAY, SUITE 400
DALLAS TX 75231




DEFENDANT
HATFIELD, JAMES

Address
33680 WEST 82ND STREET
DE SOTO KS 66018




DEFENDANT
DEBRICK TRUCK LINE COMPANY

Address
REGISTERED AGENT, ARNOLD DEBRICK
15225 WEST 351ST STREET
PAOLA KS 66071




DEFENDANT
BOWMAN SALES AND EQUIPMENT, INC.

Address
REGISTERED AGENT, ADAM DEISEROTH
        Case
1401 SOUTH    3:21-cv-00719-S
            LOOP 12           Document       1-2 Filed 03/29/21    Page 5 of 16 PageID 15
IRVING TX 75060




Events and Hearings


  03/12/2021 NEW CASE FILED (OCA) - CIVIL


  03/12/2021 ORIGINAL PETITION 


  ORIGINAL PETITION


  03/12/2021 ISSUE CITATION 


    Comment
    ESERVE


  03/12/2021 JURY DEMAND 


  JURY DEMAND




Financial

SPELL, LEEANN
     Total Financial Assessment                                                            $356.00
     Total Payments and Credits                                                            $356.00


 3/15/2021      Transaction Assessment                                                    $356.00

 3/15/2021      CREDIT CARD - TEXFILE (DC)   Receipt # 15473-2021-DCLK   SPELL, LEEANN   ($356.00)
    Case 3:21-cv-00719-S Document 1-2 Filed 03/29/21   Page 6 of 16 PageID 16
Documents


 ORIGINAL PETITION

 JURY DEMAND
Case 3:21-cv-00719-S Document 1-2 Filed 03/29/21   Page 7 of 16 PageID 17




      EXHIBIT 2b
                                                                                                                        FILED
                                                                                                             3/12/2021 3:19 PM
                                                                                                                 FELICIA PITRE
 3   CIT ESERVE
           Case 3:21-cv-00719-S Document 1-2 Filed 03/29/21                         Page 8 of 16 PageID 18    DISTRICT CLERK
                                                                                                           DALLAS CO., TEXAS
                                                                                                         Marcus Turner DEPUTY
JURY DEMAND                                                      DC-21-O3279
                                         CAUSE NO.
         LEEANN SPELL;                                               §         IN   THE DISTRICT COURT OF
                                                                     §
                                                                     §
                  Plaintiff,                                         §
                                                                     §
         VS.                                                         §              DALLAS COUNTY, TEXAS
                                                                     §
         JAMES HATFIELD; DEBRICK TRUCK                               §
         LINE COMPANY; AND BOWMAN                                    §
         SALES AND EQUIPMENT,                 |NC.;                  §
                                                                     §
                  Defendants.                                        §                   JUDICIAL DISTRICT

                                        PLAINTIFF'S ORIGINAL PETITION

                     Plaintiff Leeann Spell files Plaintiff's Original Petition complaining of

               Defendants James Hateld,          Debrick Truck Line Company, and Bowman Sales

            And Equipment, Inc.

                                         I.    DISCOVERY CONTROL PLAN

                     Discovery is intended to be conducted under Level 3 pursuant to Rule 190

            of the TEXAS RULES 0F CIVIL PROCEDURE.

                                  ll.   RULE 47 PLEADING REQUIREMENTS

                     As required by Rule 47(b), Texas Rules of Civil Procedure, Plaintiff's

               counsel states that the damages sought are in an amount within the

               jurisdictional limits of this Court. As required by Rule 47(0), Texas Rules of Civil

               Procedure, Plaintiff's counsel states that Plaintiff seeks monetary relief of over

               $250,000 but not more than $1 ,000,000. The amount of monetary relief actually

               awarded, however, will ultimately be determined by a jury. Plaintiff also seeks

               pre-judgment and post-judgment interest at the highest legal rate.




               PLAINTIFF'S ORIGINAL PETITION          —
                                                          Page   1
Case 3:21-cv-00719-S Document 1-2 Filed 03/29/21                 Page 9 of 16 PageID 19



                                       Ill.   PARTIES

         Plaintiff Leeann Spell is an individual resident of Dallas, Dallas County,

Texas. Her driver’s license number is         *****795 and her social   security number is

***_**_*305I

         Defendant James Hateld        is an individual resident of De Soto, Johnson

County, Kansas and may be served with process at 33680 West 82nd Street, De

Soto, Kansas 66018.

         Defendant Debrick Truck Line Company is a corporation doing business in

Paola, Miami County, Kansas and may be served with process by serving its

registered agent, Arnold Debrick, at 15225 West 3515‘ Street, Paola, Kansas

66071.

         Defendant Bowman Sales and Equipment, Inc. is a corporation doing

business in Irving, Dallas County, Texas and may be served with process by

serving its registered agent, Adam Deiseroth, at 1401 S Loop 12, Irving, Texas

75060

                           IV. JURISDICTION AND VENUE

         The Court has jurisdiction over the controversy because the damages are

within the jurisdictional limits of this Honorable Court.

         This Court has venue over the parties to this action since the incident

complained of herein occurred in Dallas County, Texas. Venue therefore is

proper in Dallas County, Texas pursuant to the TEXAs CIVIL PRACTICE & REMEDIES

CODE §15.002.




PLAINTIFF'S ORIGINAL PETITION     —
                                      Page 2
Case 3:21-cv-00719-S Document 1-2 Filed 03/29/21            Page 10 of 16 PageID 20



                                       V. FACTS

        This lawsuit arises out of a motor vehicle collision that occurred on or

 about Monday, January 4, 2021 at or near the intersection of South Walton

 Walker Boulevard and Duncanville Road within the city limits of Dallas, Dallas

 County, Texas. Plaintiff Leeann Spell was operating her vehicle northbound on

 Duncanville Road turning left onto South Walton Walker Boulevard in the left turn

 lane. Defendant James Hateld,       while in the course and scope of his

 employment with, and operating under the Federal Motor Carrier authority of

 Defendant Debrick Truck Line Company, was operating his 18-wheeler

 northbound on Duncanville Road turning left onto South Walton Walker

 Boulevard in the right turn lane. Defendant James Hatfield failed to drive in a

 single lane while turning and collided hard with the passenger's side of Plaintiff‘s

 vehicle. As a result of the collision, Plaintiff was injured and continues to suffer

 injuries and damages from this incident.

                              VI. CAUSES OF ACTION

 A.      NEGLIGENCE — DEFENDANT JAMES HATFIELD

        At the time of the motor vehicle collision, Defendant James Hatfield was

 operating 18-wheeler negligently. Specically,     Defendant had a duty to exercise

 ordinary care and operate 18-wheeler reasonably and prudently. Defendant

 breached that duty in one or more of the following respects:

        1.     Defendant did not keep such proper lookout and attention to the
               roadway as a person or ordinary prudence would have kept under
               the same or similar circumstances;




 PLAINTIFF'S ORIGINAL PETITION   —
                                     Page 3
Case 3:21-cv-00719-S Document 1-2 Filed 03/29/21                  Page 11 of 16 PageID 21



         2.        Defendant changed lanes when such movement could not be made
                   safely in violation of TEX. TRANSP. CODE §545.060;

         3.        Defendant did not drive in a single lane;

         4.        Defendant did not keep an assured safe distance from Plaintiff's
                   vehicle;

         5.        Defendant did not timely apply the brakes of 18-wheeler in order to
                   avoid the collision in question; and

         6.        Defendant was operating said 18-wheeler at a greater rate of speed
                   than a person of ordinary care and prudence would have done
                   under the same or similar circumstances in violation of TEX.
                   TRANSP. CODE §545.351.

 B.      NEGLIGENT ENTRUSTMENT — DEFENDANTS DEBRICK TRUCK LINE
         COMPANY AND BOWMAN SALES AND EQUIPMENT, INC.

         As an additional cause of action, Plaintiff would show that at the time and

 on the occasion in question, Defendants Debrick Truck Line Company Bowman

 Sales and Equipment, Inc. were the owners of the vehicle driven by Defendant

 James   Hateld.      Defendants Debrick Truck Line Company Bowman Sales and

 Equipment, Inc. entrusted the vehicle to Defendant James Hateld.            Defendant

 James   Hateld     was unlicensed, incompetent, and/or reckless and Defendants

 Debrick Truck Line Company Bowman Sales and Equipment, Inc. knew or

 should have known that Defendant James Hatfield was unlicensed, incompetent,

 and/or reckless. Defendant James Hatfield's negligence on the occasion in

 question proximately caused the collision.

 C.      RESPONDEAT SUPERIOR — DEFENDANTS DEBRICK TRUCK LINE
         COMPANY AND BOWMAN SALES AND EQUIPMENT, INC.

         Additionally, Plaintiff would show that at the time and on the occasion

 complained of, Defendant James Hateld           was   in the   course and scope of




 PLAINTIFF'S ORIGINAL PETITION      —
                                        Page 4
Case 3:21-cv-00719-S Document 1-2 Filed 03/29/21               Page 12 of 16 PageID 22



 employment with Defendants Debrick Truck Line Company Bowman Sales and

 Equipment, Inc. thereby making Defendants Debrick Truck Line Company

 Bowman Sales and Equipment, Inc. liable under the doctrine of Respondeat

 Superior.

 D.     NEGLIGENCE — DEFENDANTS DEBRICK TRUCK LINE COMPANY
        AND BOWMAN SALES AND EQUIPMENT, INC.

        Defendants Debrick Truck Line Company Bowman Sales and Equipment,

 Inc. negligently hired and retained Defendant      James   Hateld.   Defendants

 Debrick Truck Line Company Bowman Sales and Equipment, Inc. failed to

 properly qualify, train, and/or supervise Defendant James Hatfield in order to

 prevent such collision.

        Each of the above and foregoing acts and omissions, singularly or        in


 combination, constituted the negligence that was the proximate cause of the

 motor vehicle collision and consequently the injuries and damages of Plaintiff.

                                      VII. DAMAGES

        As a proximate result of Defendants' negligence, Plaintiff suffered

 extensive injuries and damages. As a result of Plaintiff's injuries, Plaintiff suffered

 the following damages:

        a.     Medical expenses in the past and future;

        b.     Lost wages   in the    past and loss of earning capacity in the future;

        c.     Property damage and loss of use of Plaintiff's vehicle;

        d.     Physical pain and suffering in the past and future;

        e.     Mental anguish in the past and future; and




 PLAINTIFF'S ORIGINAL PETITION    —
                                      Page 5
Case 3:21-cv-00719-S Document 1-2 Filed 03/29/21             Page 13 of 16 PageID 23



         f.     Physical impairment in the past and future.

               VIII. INTENT TO USE DEFENDANTS' DOCUMENTS

         Plaintiff hereby gives notice of intent to utilize items produced in discovery

 against the party producing same. The authenticity of such items is self-proven

 per   TRCP 193.7.
                                      IX.   JURY TRIAL
         Plaintiff demands a trial by jury and includes the appropriate jury fees.

                                X. U.S. LIFE TABLES

         Notice is hereby given to the Defendants that Plaintiff intends to use the

 U.S. Life Tables as prepared by the Department of Health and Human Services.

                                            XI. RELIEF

         WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that
 Defendants be cited to appear and answer herein, and that upon final hearing

 thereof, Plaintiff recover judgment against Defendants for:

         1.     Plaintiff's past medical expenses, which are reasonable and
                customary for the medical care received by Plaintiff;

         2.     Plaintiff's future medical expenses;

         3.     Plaintiff's lost wages in the past and loss of earning capacity in the
                future;

         4.     Plaintiff's property damage and loss of use of Plaintiff's vehicle;

         5.     Plaintiff's physical pain and suffering in the past and future in an
                amount to be determined by the jury;

         6.     Plaintiff's mental anguish in the past and future in an amount to be
                determined by the jury;




 PLAINTIFF'S ORIGINAL PETITION    —
                                      Page 6
Case 3:21-cv-00719-S Document 1-2 Filed 03/29/21           Page 14 of 16 PageID 24



              Plaintiff's physical impairment in the past and future in an amount to
              be determined by the jury;

              Interest on the judgment at the legal rate from the date of judgment;

              Pre-judgment interest on Plaintiff's damages as allowed by law;

       10.   All costs of court; and

       11.    Such other and further relief to which Plaintiff may be justly entitled.


                                      Respectfully submitted,

                                      WITHERITE LAW GROUP, PLLC

                               BY: /s/ Lauren Jobin
                                      LAUREN JOBIN
                                      State Bar No. 24081263
                                      lauren.iobin@witheritelaw.com
                                      SHELLY GRECO
                                      State Bar No. 24008168
                                      shellv.qrecowitheritelaw.com
                                      10440 N. Central Expressway
                                      Suite 400
                                      Dallas, TX 75231-2228
                                      214/378-6665
                                      214/378-6670 (fax)

                                      ATTORN EYS FOR PLAINTIFF




 PLAINTIFF'S ORIGINAL PETITION   —
                                     Page 7
Case 3:21-cv-00719-S Document 1-2 Filed 03/29/21   Page 15 of 16 PageID 25




       EXHIBIT 2c
Case 3:21-cv-00719-S Document 1-2 Filed 03/29/21                              Page 16 of 16 PageID 26




                                            FELICIA PITRE
                              DALLAS COUNTY DISTRICT CLERK

                                        NINA MOUNTIQUE
                                           CHIEF DEPUTY




                               CAUSE NO. DC-21-03279



                                         LEEANN SPELL

                                                   VS.

                                 JAMES HATFIELD, et al



                                    19lst District Court



                       ENTER DEMAND FOR JURY
                        JURY FEE PAID BY: LEEANN SPELL

                                          FEE PAID: 40




                 600   COMMERCE STREET DALLAS, TEXAS 75202 (214) 653-7261
                        FAX (214)653-7781 E-mail: Felicia.Pitre@da11ascounty.org
                        Web site: http://Www.dallascouuty.org/distclerk/index.htrnl
